FILED
                             NOT FOR PUBLICATION                            AUG 18 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ESAUN TORRES,                                    No. 11-72222

               Petitioner,                       Agency No. A070-967-454

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Esaun Torres, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
determinations regarding good moral character. Urzua Covarrubias v. Gonzales,

487 F.3d 742, 747 (9th Cir. 2007). We deny in part and dismiss in part the petition

for review.

      Substantial evidence supports the agency’s determination that Torres is

statutorily barred from establishing the good moral character necessary to qualify

for cancellation of removal because he knowingly gave false testimony under oath

at his asylum interview in 2007 with the subjective intent to obtain an immigration

benefit. See 8 U.S.C. §§ 1101(f)(6), 1229b(b)(1)(B); Ramos v. INS, 246 F.3d
1264, 1266 (9th Cir. 2001) (concluding that a petitioner who had made false

statements under oath during an asylum interview had given false testimony for the

purpose of obtaining immigration benefits and could therefore not establish good

moral character, even though she had later withdrawn her asylum application and

had admitted to the immigration judge that she had lied during the interview).

      We lack jurisdiction to review Torres’s remaining, unexhausted contentions.

See Ramos, 246 F.3d at 1267 (“Failure to raise an argument before the BIA

deprives this court of jurisdiction.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   11-72222